Title: Decr. 25th. 1765. Christmas.
From: Adams, John
To: 


       At Home. Thinking, reading, searching, concerning Taxation without Consent, concerning the great Pause and Rest in Business. By the Laws of England Justice flows, with an uninterupted Stream: In that Musick, the Law knows of neither Rests nor Pauses. Nothing but Violence, Invasion or Rebellion can obstruct the River or untune the Instrument.
       Concerning a Compensation to the Sufferers by the late Riots in Boston.—Statute of Winchester, chap. 2. if the County will not answer the Bodies of the offenders, the People there shall be answerable for all the Robberies done, and also for the Damages.—Wingates Abridg-ment Title Robberies.
       Nulli vendemus, nulli negabimus, aut deferemus Iustitiam. Every Writ supposes the King present in all his Courts of Justice.
       Ld. Coke says, Against this ancient and fundamental Law, and in the face thereof, I find an Act of Parliament made, that As well Justices of Assize as Justices of Peace, without any finding or Present­ment by the verdict of 12 Men, upon a bare Information for the King before them made, should have full Power and Authority, by their Discretions, to hear and determine all offences and Contempts, vs. the form, ordinance and Effect of any statute by Colour of which Act shaking this Fundamental Law, it is not credible what horrible Oppressions and Exactions were committed by Sir Richard Empson and Edmund Dudley. And upon this unjust and injurious Act a new Office was created, and they made Masters of the Kings Forfeitures. But at the Parliament 1 H. 8. this Act II H. 7. is recited, made void and repealed. The fearful End of these two Oppressors, should deter others from committing the like, and admonish Parliaments, that instead of this ordinary and precious Tryal Per Legem Terrae, they bring not in absolute and partial Tryals by Discretion.
       Went not to Christmas. Dined at Home. Drank Tea at Grandfather Quincys. The old Gentleman, inquisitive about the Hearing before the Governor and Council, about the Governors and secretaries Looks and Behaviour, and about the final Determination of the Board. The old Lady as merry and chatty as ever, with her Stories out of the News Papers, of a Woman longing to throw beef Stakes in a Mans Face and giving him a Pipe of Madeira for humouring of her, and of the Doctor who could tell by a Persons Face all the Disorders he or she had suffered and would suffer.
       Spent the Evening at Home, with my Partner and no other Company.
       Mr. S. Adams told me he was glad I was nominated for several Reasons.—1 st. Because he hoped that such an Instance of Respect from the Town of Boston, would make an Impression on my Mind, and secure my Friendship to the Town from Gratitude. 2dly. He was in Hopes such a Distinction from Boston, would be of Service to my Business and Interest. 3d. He hoped that Braintree, finding the Eyes of Boston were upon me, would fix their’s on me too, next May. His Hopes, in the two first Particulars, may be well grounded, but I am sure not in the Third.
       Clarendon to Pym.
       Pray recollect Mr. Pym, the cruel Exactions of Empson and Dudley, under an Act of Parliament, far less extravagant dangerous to Liberty than those which you defend. Recollect the old Sage Coke, and recollect Magna Charta which your Tribe used to think more sacred than scripture. Consider once more this hideous Taxation, more cruel and ruinous than Danegeld of old, which Speed says emptyed the Land of all the Coigne, the Kingdom of her Glory, the Commons of their Content, and the sovereign of his wonted Respects and Observance. Recollect, Mr. Pym, a scene in the Tragedy of King Henry 8th. I think you was once an Admirer of Shakespear. Vid. V. 5. 284. 285. 286. A scene which may be very properly recommended to modern Monarks, Queens, and Favourites. I will repeat it, Mr. Pym, for the Comfort of your Soul, for you always delighted in Ruin and Confusion—an hundred Years past you endeavoured to embroil as an Advocate for Liberty. Now it seems you are aiming at the same delightful object by enlisting under the bloody Banners of Tyranny.
       You tell us that a Resolution of the British Parliament can at any Time anull all the Charters of all our Monarcks. But would such an Act of Parliament do no wrong? Would it be obeyed? Would one Member of Parliament who voted for it, return to his Country alive? No You would have been the first Man in the Kingdom, when you was in the flesh, to have taken Arms against such a Law. You would have torn up the Foundations and demolished the whole Fabrick of the Government, and have suffered Democracy, Aristocracy, Monarchy, Anarchy, any thing or nothing to have arisen in its Place.
      